EXHIBIT 10.1
PGRT ESH, INC.
77 West Wacker Drive
Suite 3900
Chicago, Illinois 60601
January 30, 2009
Citicorp USA, Inc.
101 John F. Kennedy Parkway
Fourth Floor
Short Hills, New Jersey 07078
Re: Forbearance Extenstion
Ladies and Gentlemen:
Reference is made to the Amended and Restated Loan Agreement dated as of June 6,
2008 among PGRT ESH, Inc. (the “Borrower”), Lightstone Holdings LLC, David
Lichtenstein (together with Lightstone Holdings LLC and the Borrower, the “Loan
Parties”), and Citicorp USA, Inc. (the “Lender”), as amended by that certain
First Amendment to Loan Agreement dated as of October 31, 2008 by and among the
Loan Parties and the Lender (as amended by that certain letter agreement dated
December 31, 2008 among the Loan Parties and the Lender, collectively, “First
Amendment”) and that certain Second Amendment to Loan Agreement dated as of
December 31, 2008.
The Loan Parties have requested a further extension of the Forbearance Period
(as defined in the First Amendment) from January 30, 2009 until March 2, 2009 to
continue to consider a long term restructuring plan with the Lender. The Lender
hereby agrees with the Loan Parties that the First Amendment is amended by
deleting “January 30, 2009” in Section 3(a) thereof and substituting “March 2,
2009” therefor.

 

 



--------------------------------------------------------------------------------



 



Citicorp USA, Inc.
January 30, 2009
Page 2
Except as amended hereby, the First Amendment shall remain in full force and
effect.

            Very truly yours,

PGRT ESH, INC.
      By:   /s/ David Lichtenstein         David Lichtenstein        Chairman   

AGREED TO AND ACCEPTED AS
OF THE DATE FIRST SET FORTH ABOVE:
Lender

          CITICORP USA, INC.
 
       
By:
  /s/ Diana Yusun    
 
       
 
  Diana Yusun    
 
  Director    
 
        Guarantors
 
        /s/ David Lichtenstein       David Lichtenstein
 
        LIGHTSTONE HOLDINGS LLC
 
       
By:
  /s/ David Lichtenstein    
 
       
 
  David Lichtenstein    
 
  Managing Member    

Signature page to Second Extension

 

 